on motion ron Rehearing
order
By the Court, at the suggestion of Mr. Justice Todd, Jr.
The motion for rehearing filed by the appellee is based, first, on the inapplicability to the facts of this case of the doctrine of. domicile; second, that should it be applicable, plaintiff was a minor at the time of the alleged act of ratification and being domiciled in New York, could not ratify it; third, that the error in not admitting the evidence which tended to show the ratification is not prejudicial because plaintiff, being a minor, could not ratify the mortgage con*611tract without the consent of her father; and fourth, because said contract being null, in the sense that it is nonexistent, could not be ratified.
WheReas, the first ground, as we said in our former opinion, was not the subject of an assignment of error in this appeal and we only refered to what was decided in the ease of Lókpez v. Fernández, ante, p. 503;
Whereas, we are not in a position to decide the second, third, and fourth grounds relied on, because the evidence excluded in respect to the testimony of Mr. Nathaniel Pasarell did not refer solely to a date previous to that on which plaintiff became of age, but in general terms referred to whether or not plaintiff “at any time” asked Mr. Pasarell to authorize her to sell the mortgaged lots (Tr. of Ev., pp. 127, 190, and 191) and those matters, therefore, should be decided by the lower court in accordance with the legal effect of the evidence to be admitted and the facts which it deems proved in relation to the ratification, and also whether or not the contract, in accordance with that evidence, could be ratified;
Therefore, the motion for rehearing is overruled.